DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06/07/2021 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: milking parlor 46.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bom et al. (US 4838207 A) in view of Scharfe (DE 202013000544 U1).
Regarding claim 1, Bom teaches an end effector of a robot arm, for carrying out an animal related operation (Figures 1, 6, and 7; robot arm 7), the end effector comprising: 
an actuator (Figures 6-7, Col. 10 lines 43-59; operating cylinder 64); 
and a housing (Figures 6-7, Col. 10 lines 43-59; portion 61 that is substantially hallow, see annotated Image 1 below),  
wherein the actuator is arranged at least partially inside the housing (Figures 6-7, Col. 10 lines 43-59; operating cylinder 64 at least partially inside portion 61); 
wherein the housing extends along a first direction and is provided with a first aperture at a first end portion of the housing along the first direction (Figures 5-6, Col. 10 lines 43-59; opening at first end of portion 61 for portion 62 to be seated);
wherein the actuator is configured to operate through the first aperture in order to carry out the animal related operation (Figure 7, Col. 10 lines 43-59 and Col. 11 lines 26-32; operating cylinder 64 runs through the inside of portion 61 and out of the first opening [see continued dashed lines of 64 in Fig 7] to participate in positioning teat cup 80).

    PNG
    media_image1.png
    811
    600
    media_image1.png
    Greyscale

Image 1
Bom does not teach wherein the housing is provided with a second aperture providing access to an interior of the housing; 
and wherein a passage extends through the interior of the housing along at least part of the actuator, from the second aperture to the first aperture.
Scharfe teaches a self-supporting sheet metal casing for manipulators or robots wherein the casing is provided with a second aperture providing access to an interior of the housing (Figure 2, Page 3 lines 21-26; sheet metal casing for manipulators or robots, casing has one or more maintenance openings 18).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the end effector taught by Bom and incorporated additional one or more openings on the housing as taught by Scharfe in order to allow for easy access to the internal components of the housing for maintenance and cleaning (Scharfe: Page 3 lines 25-26).
Bom as modified above by Scharfe teaches the claimed invention except for wherein a passage extends through the interior of the housing along at least part of the actuator, from the second aperture to the first aperture. It would have been obvious to one having ordinary skill in the art before the effective filing date to locate the one or more openings taught by Scharfe onto the second end of the housing, opposite the first end (see Image 1 above), taught by Bom which will create a passage extending along operating cylinder 64 between the first and second opening, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 2, Bom as modified above by Scharfe teaches wherein the second aperture is provided at a second end portion of the housing located along the first direction, and at an end of the housing opposite the first end portion (Scharfe: Figure 2, Page 3 lines 21-26; sheet metal casing for manipulators or robots, casing has one or more maintenance openings 18; as rearranged above in claim 1 to be located on the second end of the housing, opposite the first end [see Image 1 above], taught by Bom).
Regarding claim 3, Bom as modified above by Scharfe teaches wherein the housing comprises a second end portion opposite the first end portion, and also comprises a first side wall and an opposing second side wall extending at least partially between the first end portion and the second end portion (Bom: Figure 7; second end 61A is located opposite first end of portion 61 where the first opening is for portion 62 to be seated; Figure 6, first and second sidewalls opposite each other and extend between the first and second ends of portion 61, see Image 1 above), 
and wherein the second aperture is provided in one of the first and or second side walls, or between the first and second side walls (as modified above by Scharfe: Figure 2, Page 3 lines 21-26; sheet metal casing for manipulators or robots, casing has one or more maintenance openings 18; as rearranged above in claim 1 to be located on the second end of the housing, opposite the first end [see Image 1 above], taught by Bom, which would be located the between first and second sidewalls).
Regarding claim 4, Bom as modified above by Scharfe teaches wherein a rear wall extends between the first and second side walls at the second end portion of the housing (Bom: Figures 6-7; second end 61A is located opposite first end of portion 61 where the first opening is for portion 62 to be seated, extends between sidewalls, see Image 1 above), 
and wherein the rear wall is provided with the second aperture (as modified above by Scharfe: Figure 2, Page 3 lines 21-26; sheet metal casing for manipulators or robots, casing has one or more maintenance openings 18; as rearranged above in claim 1 to be located on the second end of the housing, opposite the first end [see Image 1 above], taught by Bom).
Regarding claim 10, Bom as modified above by Scharfe teaches wherein the animal related operation relates to handling of teatcups, the actuator is configured to hold a teatcup during an attachment operation by the end effector for attaching the teatcup to a teat of an animal (Bom: Col. 13 lines 24-58; robot arm positioned by operating cylinders 58 and 64 to attach teat cups).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bom et al. (US 4838207 A) in view of Scharfe (DE 202013000544 U1) as applied to claim 1 above, and further in view of Krone (US 20140060436 A1).
Regarding claim 5, Bom as modified above does not teach wherein each of the first and second side walls is provided with at least one additional aperture providing access to the interior of the housing.
Krone teaches a milking cluster end effector wherein each of the first and second side walls is provided with at least one additional aperture providing access to the interior of the housing (Figure 1, Paragraph [0044]; housing 2 has multiple openings 2e on a sidewall allowing for access inside the housing).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the end effector taught by Bom to incorporate openings on sidewalls as taught by Krone in order to further provide easy access to specific locations along the length of the housing, rather than just at the ends, for maintenance and cleaning. 
Regarding claim 6, the modified reference teaches the limitations of claim 5 and further Krone teaches wherein one of the at least one of the additional apertures aperture is positioned alongside the at least part of the actuator (Figures 1-2, Paragraphs [0044] and [0047]; housing 2 has multiple openings 2e on a sidewall; openings positioned alongside pivot rod 18 and pivot drive device 17 [see in Fig 2, the openings 2e run along the top surface]).
Claims 7-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bom et al. (US 4838207 A) in view of Scharfe (DE 202013000544 U1) as applied to claims 1, 3, and 4 above, and further in view of Nakanishi (US 20150321362 A1).
Regarding claim 7, Bom as modified above does not teach further comprising: a nozzle arranged inside the housing, wherein the nozzle is arranged to conduct a fluid into the interior of the housing.
Nakanishi teaches a robot and operation housing wherein there is a nozzle arranged inside the housing, and wherein the nozzle is arranged to conduct a fluid into the interior of the housing (Figure 1, Paragraph [0024]; washing nozzles 91 inject washing water to sterilize robot R inside space operation space 90).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the end effector taught by Bom to incorporate spray nozzles inside the housing as taught by Nakanishi in order to provide a targeted and simple way to clean the actuator and housing interior.
Regarding claim 8, Bom as modified above by Nakanishi teaches the claimed invention except for wherein the nozzle is arranged to direct a flow of fluid in a general direction towards the first aperture. It would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the spray nozzles as taught by Nakanishi to direct fluid towards the first opening taught by Bom, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 9, the modified reference teaches the limitations of claim 7 and further Nakanishi teaches wherein the nozzle is a spray nozzle configured to produce a spray of liquid droplets (Figure 1, Paragraph [0024]; washing nozzles 91 inject washing water).
Regarding claim 16, Bom as modified above does not teach further comprising: a nozzle arranged inside the housing, wherein the nozzle is arranged to conduct a fluid into the interior of the housing, and wherein the nozzle is arranged to direct a flow of fluid in a general direction towards the first aperture.
Nakanishi teaches a robot and operation housing wherein there is a nozzle arranged inside the housing, and wherein the nozzle is arranged to conduct a fluid into the interior of the housing (Figure 1, Paragraph [0024]; washing nozzles 91 inject washing water to sterilize robot R inside space operation space 90). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the end effector taught by Bom to incorporate spray nozzles inside the housing as taught by Nakanishi in order to provide a targeted and simple way to clean the actuator and housing interior.
Bom as modified above by Nakanishi teaches the claimed invention except for wherein the nozzle is arranged to direct a flow of fluid in a general direction towards the first aperture. It would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the spray nozzles as taught by Nakanishi to direct fluid towards the first opening taught by Bom, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Regarding claim 17, Bom as modified above does not teach further comprising: a nozzle arranged inside the housing, wherein the nozzle is arranged to conduct a fluid into the interior of the housing, and wherein the nozzle is arranged to direct a flow of fluid in a general direction towards the first aperture.
Nakanishi teaches a robot and operation housing wherein there is a nozzle arranged inside the housing, and wherein the nozzle is arranged to conduct a fluid into the interior of the housing (Figure 1, Paragraph [0024]; washing nozzles 91 inject washing water to sterilize robot R inside space operation space 90). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the end effector taught by Bom to incorporate spray nozzles inside the housing as taught by Nakanishi in order to provide a targeted and simple way to clean the actuator and housing interior.
Bom as modified above by Nakanishi teaches the claimed invention except for wherein the nozzle is arranged to direct a flow of fluid in a general direction towards the first aperture. It would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the spray nozzles as taught by Nakanishi to direct fluid towards the first opening taught by Bom, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bom et al. (US 4838207 A) in view of Scharfe (DE 202013000544 U1) as applied to claim 1 above, and further in view of van der Berg (US 5678506 A).
Regarding claim 11, Bom as modified above does not teach wherein the animal related operation relates to cleaning of teats of an animal, the actuator is configured to hold teat cleaning equipment during a cleaning operation by the end effector for cleaning a teat of an animal.
Van den Berg teaches a robot milking system wherein the animal related operation relates to cleaning of teats of an animal, the actuator is configured to hold teat cleaning equipment during a cleaning operation by the end effector for cleaning a teat of an animal (Col. 11 lines 1-12 and Col. 11 line 65 - Col. 12 line 11; clean the animals teats with spray nozzles 58 in teat cups 53 and 54 on robot arm 46).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the end effector taught by Bom to configure milking robot to clean the animal's teats as taught by van der Berg in order to prevent infection in animal teats and contamination of milk.
Regarding claim 12, Bom as modified above does not teach wherein the animal related operation relates to after- treatment of teats of an animal, and whcrcin the actuator is configured to hold after-treatment equipment during an after-treating operation by the end effector for after-treating a teat of an animal.
Van den Berg teaches a robot milking system wherein the animal related operation relates to after- treatment of teats of an animal, and whcrcin the actuator is configured to hold after-treatment equipment during an after-treating operation by the end effector for after-treating a teat of an animal (Col. 12 lines 38-63; after-treatment device 105 included on robot arm 46).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the end effector taught by Bom to configure milking robot to provide after-treatment to animal's teats as taught by van der Berg in order to prevent infection in animal teats.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bom et al. (US 4838207 A) in view of Scharfe (DE 202013000544 U1) and Krone (US 20140060436 A1) as applied to claims 5 and 6 above, and further in view of Nakanishi (US 20150321362 A1).
Regarding claim 18, Bom as modified above does not teach further comprising: a nozzle arranged inside the housing, wherein the nozzle is arranged to conduct a fluid into the interior of the housing, and wherein the nozzle is arranged to direct a flow of fluid in a general direction towards the first aperture.
Nakanishi teaches a robot and operation housing wherein there is a nozzle arranged inside the housing, and wherein the nozzle is arranged to conduct a fluid into the interior of the housing (Figure 1, Paragraph [0024]; washing nozzles 91 inject washing water to sterilize robot R inside space operation space 90). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the end effector taught by Bom to incorporate spray nozzles inside the housing as taught by Nakanishi in order to provide a targeted and simple way to clean the actuator and housing interior.
Bom as modified above by Nakanishi teaches the claimed invention except for wherein the nozzle is arranged to direct a flow of fluid in a general direction towards the first aperture. It would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the spray nozzles as taught by Nakanishi to direct fluid towards the first opening taught by Bom, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 19, Bom as modified above does not teach further comprising: a nozzle arranged inside the housing, wherein the nozzle is arranged to conduct a fluid into the interior of the housing, and wherein the nozzle is arranged to direct a flow of fluid in a general direction towards the first aperture.
Nakanishi teaches a robot and operation housing wherein there is a nozzle arranged inside the housing, and wherein the nozzle is arranged to conduct a fluid into the interior of the housing (Figure 1, Paragraph [0024]; washing nozzles 91 inject washing water to sterilize robot R inside space operation space 90). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the end effector taught by Bom to incorporate spray nozzles inside the housing as taught by Nakanishi in order to provide a targeted and simple way to clean the actuator and housing interior.
Bom as modified above by Nakanishi teaches the claimed invention except for wherein the nozzle is arranged to direct a flow of fluid in a general direction towards the first aperture. It would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the spray nozzles as taught by Nakanishi to direct fluid towards the first opening taught by Bom, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hollerback (US 8393362 B1), Krone (US 10440931 B2), Yadin (US 9545078 B1), Hofman (US 9258975 B2), Van Den Berg (US 7278370 B2), Vijverberg (US 6647919 B2), van der Lely (US 6584929 B2), Lindholm (US 6189486 B1), van der Lely (US 5718186 A), and Mostert (US 20120325153 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642